 



EXHIBIT 10.34
MERCANTILE BANK OF MICHIGAN
AMENDED AND RESTATED
EXECUTIVE DEFERRED COMPENSATION AGREEMENT
     THIS AMENDED AND RESTATED EXECUTIVE DEFERRED COMPENSATION AGREEMENT is made
this 18th day of November, 2006, by and between MERCANTILE BANK OF MICHIGAN (the
“Company”), a state-chartered commercial bank located in Grand Rapids, Michigan
and (the “Executive”), and is effective on January 1, 2005 (the “Agreement”).
     This Agreement amends and restates the prior Executive Deferred
Compensation Agreement between the Company and the Executive dated March 1,
2002.
     The purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of the Company. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act (“ERISA”).
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:

1.19   “Anniversary Date” means December 31 of each year.   1.20   “Base Salary”
shall mean the annual cash compensation relating to services performed during
any calendar year, excluding distributions from nonqualified deferred
compensation plans, bonuses, commissions, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards, and other
fees, and automobile and other allowances paid to an Executive for employment
services rendered (whether or not such allowances are included in the
Executive’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Executive pursuant to
all qualified or non-qualified plans of the Company and shall be calculated to
include amounts not otherwise included in the Executive’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
the Company; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Executive.   1.21   “Beneficiary” means
each designated person, or the estate of a deceased Executive, entitled to
benefits, if any, upon the death of the Executive determined pursuant to
Article 6.   1.22   “Beneficiary Designation Form” means the form established
from time to time by the Plan Administrator that the Executive completes, signs
and returns to the Plan Administrator to designate one or more beneficiaries.  
1.23   “Board” means the Board of Directors of the Company as from time to time
constituted.   1.24   “Bonus” means the cash bonus, if any, awarded to the
Executive for services performed during the Plan Year and that does not qualify
as Performance-Based Compensation.   1.25   “Change in Control” means a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as such change is defined in
Section 409A of the Code and regulations thereunder.   1.26   “Code” means the
Internal Revenue Code of 1986, as amended.   1.27   “Compensation” means the
total Base Salary, Bonus and Performance-Based Compensation that would be paid
to an Executive during a Plan Year, absent deferrals, less FICA taxes associated
with such Base Salary, Bonus and Performance-Based Compensation.

1



--------------------------------------------------------------------------------



 



1.28   “Crediting Rate” means the Wall Street Journal Prime Rate adjusted
quarterly on January 1, April 1, July 1 and October 1 of each year, compounded
monthly.   1.29   “Deferral Account” means the Company’s accounting of the
Executive’s accumulated Deferrals, plus accrued interest.   1.30   “Deferrals”
means the amount of the Compensation which the Executive elects to defer
according to this Agreement.   1.31   “Deferral Election Forms” means the forms
established from time to time by the Plan Administrator that the Executive
completes, signs and returns to the Plan Administrator to designate the amounts
of the Deferrals.   1.32   “Disability” means the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering executives of the Company. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering executives of the Company. The
Executive must submit proof to the Plan Administrator of Social Security
Administration’s or the provider’s determination upon the request of the Plan
Administrator.   1.33   “Distribution Election Form” means the form established
from time to time by the Plan Administrator that the Executive completes, signs
and returns to the Plan Administrator to designate the time and form of
distribution.   1.34   “Early Termination” means Separation from Service before
Normal Retirement Age for reasons other than death, Disability, Termination for
Cause or within twelve (12) months following a Change in Control.   1.35  
“Effective Date” means March 1, 2002.   1.36   “Normal Retirement Age” means the
Executive attaining age sixty-two (62).   1.37   “Normal Retirement Date” means
the later of Normal Retirement Age or Separation from Service.   1.38  
“Performance-Based Compensation” means the cash bonus, if any, awarded to the
Executive that qualifies as “performance-based compensation” under Section 409A
of the Code and the regulations thereunder.   1.39   “Plan Administrator” means
the plan administrator described in Article 8.   1.40   “Plan Year” means the
calendar year.   1.41   “Separation from Service” means the termination of the
Executive’s employment with the Company for reasons other than death or
Disability. Whether a Separation from Service takes place is determined based on
the facts and circumstances surrounding the termination of the Executive’s
employment and whether the Company and the Executive intended for the Executive
to provide significant services for the Company following such termination. A
termination of employment will not be considered a Separation from Service if:

2



--------------------------------------------------------------------------------



 



  (a)   the Executive continues to provide services as an employee of the
Company at an annual rate that is twenty percent (20%) or more of the services
rendered, on average, during the immediately preceding three full calendar years
of employment (or, if employed less than three years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or     (b)   the Executive
continues to provide services to the Company in a capacity other than as an
employee of the Company at an annual rate that is fifty percent (50%) or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or if employed less than three years, such lesser
period) and the annual remuneration for such services is fifty percent (50%) or
more of the average annual remuneration earned during the final three full
calendar years of employment (or if less, such lesser period).

1.42   “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Company if any stock
of the Company is publicly traded on an established securities market or
otherwise.   1.43   “Termination for Cause” has that meaning set forth in
Section 7.1.   1.44   “Unforeseeable Emergency” means a severe financial
hardship to the Executive resulting from an illness or accident of the
Executive, the Executive’s spouse, or a dependent (as defined in Section 152(a)
of the Code) of the Executive, loss of the Executive’s property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Executive.

Article 2
Deferral Election

2.1   Elections Generally. The Participant may file annually Base Salary, Bonus
and Performance-Based Compensation Deferral Election Forms with the Plan
Administrator no later than:

  (a)   For Base Salary and Bonus, the end of the Plan Year preceding the Plan
Year in which services leading to such Base Salary and Bonus will be performed;
and     (b)   For any payment that is determined to be Performance-Based
Compensation, no later than six months before the end of the service period for
such Performance-Based Compensation.

2.2   Initial Election. After being notified by the Plan Administrator of
becoming eligible for participation in the Agreement, the Executive may make an
initial deferral election under this Agreement by delivering to the Plan
Administrator a signed Deferral Election Form(s) and Beneficiary Designation
Form within thirty (30) days of becoming eligible. The Deferral Election Form(s)
shall set forth the amount of Base Salary, Bonus and Performance-Based
Compensation to be deferred. However, if the Executive was eligible to
participate in any other account balance plans sponsored by the Company (as
referenced in Section 409A of the Code or the regulations thereunder) prior to
becoming eligible to participate in this Agreement, (i) the initial election to
defer Base Salary and Bonus under this Agreement shall not be effective until
the Plan Year following the Plan Year in which the Executive became eligible to
participate in this Agreement, and (ii) any election to defer a Bonus that is
determined to be Performance-Based Compensation shall be effective immediately
if made more than six (6) months prior to the end of the period to which the
Performance-Based Compensation relates, otherwise it too shall be effective
beginning the Plan Year following the Plan Year in which the Executive became
eligible to participate in this Agreement.

3



--------------------------------------------------------------------------------



 



Article 3
Deferral Account

3.1   Establishing and Crediting. The Company shall establish a Deferral Account
on its books for the Executive and shall credit to the Deferral Account the
following amounts:

  3.1.1   Deferrals. The Compensation deferred by the Executive as of the time
the Compensation would have otherwise been paid to the Executive.     3.1.2  
Interest.

  (a)   On the last day of each month and immediately prior to the distribution
of any benefits, but only until commencement of benefit distributions under this
Agreement, interest shall be credited on the Deferral Account at an annual rate
equal to the Crediting Rate, compounded monthly.     (b)   On the last day of
each month during any applicable installment period, interest shall be credited
on the unpaid Deferral Account balance at an annual rate equal to the Crediting
Rate, compounded monthly. The Board in its sole discretion, may change the rate
in this Section 3.1.2(b) only prior to commencement of installment
distributions.

3.2   Statement of Accounts. The Plan Administrator shall provide to the
Executive, within one hundred twenty (120) days after each Anniversary Date, a
statement setting forth the Deferral Account balance.   3.3   Accounting Device
Only. The Deferral Account is solely a device for measuring amounts to be paid
under this Agreement. The Deferral Account is not a trust fund of any kind. The
Executive is a general unsecured creditor of the Company for the distribution of
benefits. The benefits represent the mere Company promise to pay such benefits.
The Executive’s rights are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by the Executive’s creditors.

Article 4
Distributions During Lifetime

4.1   Normal Retirement Benefit. Upon the Normal Retirement Date, the Company
shall pay to the Executive the benefit described in this Section 4.1 in lieu of
any other benefit under this Article.

  4.1.1   Amount of Benefit. The benefit under this Section 4.1 is the Deferral
Account balance at the Normal Retirement Date.     4.1.2   Distribution of
Benefit. The Company shall pay the benefit to the Executive as elected by the
Executive on the Distribution Election Form commencing within thirty (30) days
following the Normal Retirement Date.

4.2   Early Termination Benefit. Upon Early Termination, the Company shall pay
to the Executive the benefit described in this Section 4.2 in lieu of any other
benefit under this Article.

  4.2.1   Amount of Benefit. The benefit under this Section 4.2 is the Deferral
Account balance at Separation from Service.     4.2.2   Distribution of Benefit.
The Company shall pay the benefit to the Executive as elected by the Executive
on the Distribution Election Form commencing within thirty (30) days following
Separation from Service.

4.3   Disability Benefit. If the Executive experiences a Disability which
results in Separation from Service prior to Normal Retirement Age, the Company
shall pay to the Executive the benefit described in this Section 4.3 in lieu of
any other benefit under this Article.

4



--------------------------------------------------------------------------------



 



  4.3.1   Amount of Benefit. The benefit under this Section 4.3 is the Deferral
Account balance at Separation from Service.     4.3.2   Distribution of Benefit.
The Company shall pay the benefit to the Executive as elected by the Executive
on the Distribution Election Form commencing within thirty (30) days following
Separation from Service due to Disability

4.4   Change in Control Benefit. Upon a Change in Control followed within
12 months by Separation for Service, the Company shall pay to the Executive the
benefit described in this Section 4.4 in lieu of any other benefit under this
Article.

  4.4.1   Amount of Benefit. The benefit under this Section 4.4 is the Deferral
Account balance at Separation from Service.     4.4.2   Distribution of Benefit.
The Company shall pay the benefit to the Executive as elected by the Executive
on the Distribution Election Form commencing within thirty (30) days following
Separation of Service.

4.5   Hardship Distribution. Upon the Board of Director’s determination
(following petition by the Executive) that the Executive has suffered an
Unforeseeable Emergency, the Company shall distribute to the Executive all or a
portion of the Deferral Account balance as determined by the Company, but in no
event shall the distribution be greater than is necessary to relieve the
financial hardship.   4.6   Restriction on Timing of Distribution.
Notwithstanding any provision of this Agreement to the contrary, if the
Executive is considered a Specified Employee under Section 409A of the Code and
regulations thereunder, benefit distributions that qualify as a “separation from
service” under Section 409A of the Code and regulations thereunder may not
commence earlier than six (6) months after the date of such separation from
service.   4.7   Distributions Upon Income Inclusion Under Section 409A of the
Code. Upon the inclusion of any portion of the Deferral Account balance into the
Executive’s income as a result of the failure of this non-qualified deferred
compensation plan to comply with the requirements of Section 409A of the Code,
to the extent such tax liability can be covered by the Deferral Account balance,
a distribution shall be made as soon as is administratively practicable
following the discovery of the plan failure.   4.8   Change in Form or Timing of
Distributions. For distribution of benefits under Article 4, Participant may
elect to delay the timing or change the form of distributions by submitting the
appropriate Election Form(s) to the Plan Administrator. Any such elections:

  (a)   may not accelerate the time or schedule of any distribution, except as
provided by Section 409A of the Code and the regulations thereunder;     (b)  
must, for benefits payable under Sections 4.1, 4.2, 4.3 and 4.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and     (c)   must take
effect not less than twelve (12) months after the election is made.

Article 5
Distributions at Death

5.1   Death During Active Service. If the Executive dies while in active service
to the Company, the Company shall pay to the Beneficiary the benefit described
in this Section 5.1 in lieu of any other benefit under this Agreement.

  5.1.1   Amount of Benefit. The benefit under this Section 5.1 is the Deferral
Account balance at the Executive’s date of death.     5.1.2   Distribution of
Benefit. The Company shall pay the benefit to the Beneficiary in the manner
elected by the Executive on the Election Form commencing within thirty (30) days
following receipt by the Company of the Executive’s death certificate.

5



--------------------------------------------------------------------------------



 



5.2   Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Company shall pay to the Beneficiary the remaining
benefits at the same time and in the same amounts as they would have been paid
to the Executive had the Executive survived.   5.3   Death After Separation from
Service But Before Benefit Distributions Commence. If the Executive is entitled
to benefit distributions under this Agreement, but dies prior to the
commencement of said benefit distributions, the Company shall pay to the
Beneficiary the same benefits to which the Executive was entitled prior to death
except that the benefit distributions shall commence within thirty (30) days
following the Executive’s death.

Article 6
Beneficiaries

6.1   Beneficiary. Each Executive shall have the right, at any time, to
designate a Beneficiary to receive any benefits payable under the Agreement to a
Beneficiary upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Company in which the Executive participates.   6.2  
Beneficiary Designation; Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.   6.3   Acknowledgment. No
designation or change in designation of a Beneficiary shall be effective until
received, accepted and acknowledged in writing by the Plan Administrator or its
designated agent.   6.4   No Beneficiary Designation. If the Executive dies
without a valid Beneficiary designation, or if all designated Beneficiaries
predecease the Executive, then the Executive’s spouse shall be the designated
Beneficiary. If the Executive has no surviving spouse, the benefits shall be
made to the personal representative of the Executive’s estate.   6.5   Facility
of Distribution. If the Plan Administrator determines in its discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the Plan
Administrator may direct distribution of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Agreement
for such distribution amount.

Article 7
General Limitations

7.1   Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement that is
in excess of the Deferrals (i.e., Deferral Account minus interest credited
thereon) if Executive’s service is terminated by the Board for:

6



--------------------------------------------------------------------------------



 



  (a)   Gross negligence or gross neglect of duties to the Company; or     (b)  
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s service to the Company; or     (c)   Fraud,
disloyalty, dishonesty or willful violation of any law or significant Company
policy committed in connection with the Executive’s service and resulting in an
adverse effect on the Company;     (d)   Issuance of a final removal or
prohibition order issued by a state or federal banking agency with jurisdiction
over the Company;     (e)   Suicide within two (2) years after the date of this
Agreement; or     (f)   Material misstatement of fact on an employment
application or resume provided to the Company.

7.2   No Withdrawal Election. Except as expressly provided herein, the Executive
may not elect, at any time, to withdraw any portion of the Deferral Account
balance.

Article 8
Administration of Agreement

8.1   Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement.   8.2   Agents. In the
administration of this Agreement, the Plan Administrator may employ agents and
delegate to them such administrative duties as it sees fit, (including acting
through a duly appointed representative), and may from time to time consult with
counsel who may be counsel to the Company.   8.3   Binding Effect of Decisions.
The decision or action of the Plan Administrator with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Agreement and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Agreement.   8.4   Indemnity of Plan Administrator. The Company shall
indemnify and hold harmless the members of the Plan Administrator against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Agreement, except in the case of willful
misconduct by the Plan Administrator or any of its members.   8.5   Company
Information. To enable the Plan Administrator to perform its functions, the
Company shall supply full and timely information to the Plan Administrator on
all matters relating to the Compensations of its Executives, the date and
circumstances of the retirement, Disability, death or Separation from Service of
its Executives, and such other pertinent information as the Plan Administrator
may reasonably require.

Article 9
Claims and Review Procedures

9.1   Claims Procedure. The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

  9.1.1   Initiation — Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.

7



--------------------------------------------------------------------------------



 



  9.1.2   Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period that an additional period
is required. The notice of extension must set forth the special circumstances
and the date by which the Company expects to render its decision.     9.1.3  
Notice of Decision. If the Company denies part or all of the claim, the Company
shall notify the claimant in writing of such denial. The Company shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

  (e)   The specific reasons for the denial,     (f)   A reference to the
specific provisions of the Agreement on which the denial is based,     (g)   A
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed,     (h)   An
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures, and     (i)   A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

9.2   Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

  9.2.1   Initiation — Written Request. To initiate the review, the claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.     9.2.2   Additional Submissions —
Information Access. The claimant shall then have the opportunity to submit
written comments, documents, records and other information relating to the
claim. The Company shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.     9.2.3   Considerations on Review. In
considering the review, the Company shall take into account all materials and
information the claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.     9.2.4   Timing of Company Response. The Company shall respond
in writing to such claimant within 60 days after receiving the request for
review. If the Company determines that special circumstances require additional
time for processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.     9.2.5   Notice of Decision. The
Company shall notify the claimant in writing of its decision on review. The
Company shall write the notification in a manner calculated to be understood by
the claimant. The notification shall set forth:

  (d)   The specific reasons for the denial,     (e)   A reference to the
specific provisions of the Agreement on which the denial is based,     (f)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and     (g)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a).

8



--------------------------------------------------------------------------------



 



Article 10
Amendments and Termination

10.1   Amendment. This Agreement may be amended only by a written agreement
signed by the Company and the Executive. Provided, however, that the Company may
amend this Agreement to conform with written directives to the Company from its
banking regulators.   10.2   Termination. This Agreement may be terminated only
by a written agreement signed by the Company and the Executive. Upon such
termination, the Deferral Account balance shall be paid to the Executive in a
lump sum within thirty (30) days following the earlier of:

  (a)   Separation from Service;     (b)   Death; or     (c)   Such time as
permitted by Section 409A of the Code and the regulations thereunder.

Article 11
Miscellaneous

11.1   Binding Effect. This Agreement shall bind the Executive and the Company
and their beneficiaries, survivors, executors, administrators and transferees.  
11.2   No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Executive the right to remain an executive of
the Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an executive nor
interfere with the Executive’s right to separate from service at any time.  
11.3   Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.   11.4  
Tax Withholding. The Company shall withhold any taxes that are required to be
withheld, under Section 409A of the Code and regulations thereunder, from the
benefits provided under this Agreement. Executive acknowledges that the
Company’s sole liability regarding taxes is to forward any amounts withheld to
the appropriate taxing authority(ies).   11.5   Applicable Law. The Agreement,
and all rights hereunder shall be governed by the laws of the State of Michigan,
except to the extent preempted by the laws of the United States of America.  
11.6   Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Company for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life or other
informal funding asset is a general asset of the Company to which the Executive
and the Beneficiary have no preferred or secured claim.   11.7   Reorganization.
The Company shall not merge or consolidate into or with another Company, or
reorganize, or sell substantially all of its assets to another bank, firm, or
person unless such succeeding or continuing bank, firm, or person agrees to
assume and discharge the obligations of the Company under this Agreement. Upon
the occurrence of such event, the term “Company” as used in this Agreement shall
be deemed to refer to the successor or survivor bank.   11.8   Entire Agreement.
This Agreement constitutes the entire agreement between the Company and the
Executive as to the subject matter hereof. No rights are granted to the
Executive by virtue of (i) this Agreement other than those specifically set
forth herein.   11.9   Interpretation. Wherever the fulfillment of the intent
and purpose of this Agreement requires, and the context will permit, the use of
the masculine gender includes the feminine and use of the singular includes the
plural

9



--------------------------------------------------------------------------------



 



11.10   Alternative Action. In the event it shall become impossible for the
Company or the Plan Administrator to perform any act required by this Agreement,
the Company or Plan Administrator may in its discretion perform such alternative
act as most nearly carries out the intent and purpose of this Agreement and is
in the best interests of the Company, provided that such alternative acts do not
violate Section 409A of the Code.   11.11   Headings. Article and section
headings are for convenient reference only and shall not control or affect the
meaning or construction of any of its provisions.   11.12   Validity. In case
any provision of this Agreement shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Agreement shall be construed and enforced as if such illegal and invalid
provision has never been inserted herein.   11.13   Notice. Any notice or filing
required or permitted to be given to the Plan Administrator under this Agreement
shall be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, to the address below:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.
          IN WITNESS WHEREOF, the Executive and the Company have signed this
Agreement as of                     , 2006.

                  Executive:           Company:
 
                            MERCANTILE BANK OF MICHIGAN
 
               
 
          By:                  
 
               
 
               
Title:
               
 
 
 
           

10



--------------------------------------------------------------------------------



 



Base Salary Election for Plan Year                     



Amount of Deferral
 
   [initial and complete one]

     
           
  I elect to defer [option:           % or $          ] of my Base Salary
(amount not to exceed [option:      % or $               ] ).
 
   
 
  I elect not to defer any of my Base Salary.
 
   

             
Printed Name:
                     
 
           
Signature:
                     
 
           
Date:
           
 
           

Received by the Plan Administrator this                 day of
                              , 200     .

         
By:
       
 
       
 
       
Title:
       
 
       

11



--------------------------------------------------------------------------------



 



Bonus Election for Plan Year                     



Amount of Deferral
 
   [initial and complete one]

     
           
  I elect to defer [option:           % or $          ] of my Bonus (amount not
to exceed [option:      % or $               ] ).
 
   
 
  I elect not to defer any of my Bonus.
 
   

             
Printed Name:
                     
 
           
Signature:
                     
 
           
Date:
           
 
           

Received by the Plan Administrator this                 day of
                              , 200     .

         
By:
       
 
       
 
       
Title:
       
 
       

12



--------------------------------------------------------------------------------



 



Performance-Based Compensation Election for Plan Year                     



Amount of Deferral
 
   [initial and complete one]

     
           
  I elect to defer [option:           % or $          ] of my Performance-Based
Compensation (amount not to exceed [option:      % or $               ] ).
 
   
 
  I elect not to defer any of my Performance-Based Compensation.
 
   

             
Printed Name:
                               
Signature:
                     
 
           
Date:
           
 
           

Received by the Plan Administrator this                 day of
                              , 200     .

         
By:
       
 
       
 
       
Title:
       
 
       

13



--------------------------------------------------------------------------------



 



CHANGE IN ELECTION
Form and Timing of Distributions

          Benefit       Distribution of Benefit  
 
  Lump Sum (Initial)   Equal Monthly Installments for the number of months
shown, not to exceed           months. (Initial and indicate number of months)  
§ 4.1.2—Normal Retirement Benefit
       
§4.2.2—Early Termination Benefit
       
§ 4.3.2—Disability Benefit
       
§ 4.4.2—Change of Control Benefit
       
Article 5—Death Benefit
       

             
Printed Name:
                               
Signature:
                     
 
           
Date:
           
 
           

Received by the Plan Administrator this                 day of
                              , 2          

         
By:
       
 
       
 
       
Title:
       
 
       

Any change in the form or timing of distributions is subject to the following
requirements:

  (iv)   The change will not take effect until 12 months following the date it
is received by the Plan Administrator;     (v)   Distributions (except
distributions on death, disability and emergency) must be delayed at least
5 years from the date the distributions otherwise would have been made; and    
(vi)   Any election related to distribution at a specified time or pursuant to a
fixed schedule must be made 12 months prior to the date the distribution is
scheduled to be paid.

14



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION FORM

     
{   }
  New Designation
{   }
  Change in Designation

I,                                                             , designate the
following as Beneficiary under the Plan:

             
Primary:
           
 
           
 
          %
 
           
 
           
 
          %
 
           
 
           
Contingent:
           
 
           
 
          %
 
           
 
           
 
          %
 
           

Notes:

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.     •   To
name a trust as Beneficiary, please provide the name of the trustee(s) and the
exact name and date of the trust agreement.     •   To name your estate as
Beneficiary, please write “Estate of _[your name]_”.     •   Be aware that none
of the contingent beneficiaries will receive anything unless ALL of the primary
beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

                     
Name:
                   
 
                             
Signature:
          Date:        
 
                             

Received by the Plan Administrator this                 day of
                              , 2     

         
By:
       
 
       
 
       
Title:
       
 
       

15